UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAKIEM BARROW,
                             Plaintiff,

                     – against –                                       ORDER
                                                                  20 Civ. 9417 (ER)
CYNTHIA BRANN, NYC DOC Comm.; PATSY
YANG, Health Dir. Commissioner; MARGARET
EGAN, Board of Corr. Exec. Director,
                             Defendants.


RAMOS, D.J.

         On February 3, 2021, Plaintiff filed his second amended complaint in the instant suit.

Doc. 9. On May 20, 2021, Defendants filed a motion to dismiss. Doc. 21. On May 24, 2021,

the Court denied Defendants’ motion without prejudice, instructing Defendants to request a pre-

motion conference prior to filing their motion. Doc. 24. However, because Plaintiff is an

incarcerated pro se litigant, Defendants are not required to request a pre-motion conference prior

to filing a motion to dismiss. See Individual Rule 2(A)(ii). Accordingly, Defendants’ motion to

dismiss is reinstated, Doc. 21. Plaintiff is directed to file his opposition by June 15, 2021, and

Defendants are directed to file their reply by June 22, 2021. The Clerk of Court is respectfully

directed to mail a copy of this Order to Plaintiff.



Dated:    May 24, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
